IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  March 28, 2012 Session

                        STACY HARRIS v. THOMAS HALL

                 Appeal from the Circuit Court for Williamson County
                     No. 198731     James G. Martin, III, Judge


                  No. M2011-01983-COA-R3-CV - Filed June 25, 2012


The plaintiff from a case that was dismissed in 2002 by agreed order filed a motion nine
years after the dismissal to “extend the judgment” from that case and for injunctive relief.
The trial court denied the motion on the grounds that the court lacked jurisdiction to entertain
it. The plaintiff appealed, and we affirm the trial court’s judgment denying the motion.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

P ATRICIA J. C OTTRELL, P.J., M.S., delivered the opinion of the Court, in which A NDY D.
B ENNETT and R ICHARD H. D INKINS, JJ., joined.

Stacy E. Harris, Nashville, Tennessee, for the appellant, Pro Se.

Stephen Doug Thurman, Roger Tyler May, Nashville, Tennessee, for the appellee, Thomas
Hall.

                                          OPINION

                                      I. B ACKGROUND

        Ms. Harris had a dispute with Thomas Hall sometime in the 1990s that led her to file
a civil warrant in the Williamson County General Sessions Court. Mr. Hall was summoned
to appear and answer for “intentional interference with another’s business, outrageous
conduct, [and] intentional and negligent infliction of severe emotional distress.” The general
sessions court dismissed the case after conducting a hearing, and Ms. Harris appealed her
case to the Williamson County Circuit Court. Ms. Harris’s concerns were ultimately resolved
outside of court by the parties, and the trial court entered an Agreed Order of
Compromise and Settlement (the “Agreed Order”) on December 26, 2002.1 In the Agreed
Order the trial court noted that the parties had compromised and settled all matters that were,
or could have been, raised. The court then ordered the following:

       1.      Stacy Harris, a pro se claimant, willingly, knowingly and with lack of
               any undue influence entered into this compromise and settlement.

       2.      Thomas Hall denies any liability in connection with the alleged claims.

       3.      Both parties agree to keep all terms and conditions of this compromise
               and agreement confidential.

       4.      All matters and issues between and among the plaintiff, Stacy Harris and
               the defendant, Thomas Hall which were, or could have been raised in
               this action, including the claims embodied in the Complaint are
               DISMISSED WITH PREJUDICE.

        On July 28, 2011, nine years and seven months after the Agreed Order was filed, Ms.
Harris filed a motion seeking (1) to extend the Agreed Order for an additional ten years
pursuant to Tennessee Rule of Civil Procedure 69.04 and (2) a mandatory injunction requiring
Mr. Hall to “abide in all respects with the agreement reached by the parties which resulted in
the Order of December 26, 2011 [sic].” Mr. Hall opposed Ms. Harris’s motion on the grounds
that the Agreed Order dismissed Ms. Harris’s complaint nine years earlier, leaving the trial
court with nothing to extend.

       After a hearing, the trial court denied Ms. Harris’s motion, stating:

               This cause came to be heard on August 29, 2011, upon the Plaintiff’s
       Motion to extend the judgment in this case and for issuance of an injunction.
       The Court, having heard argument of counsel, and upon review of the “Agreed
       Order of Compromise and Settlement” entered in this case on December 26,
       2002, which states that “All matters and issues between and among the
       plaintiff, Stacy Harris and the defendant, Thomas Hall which were, or could
       have been raised in this action, including the claims embodied in the Complaint
       are DISMISSED WITH PREJUDICE,” finds that it does not have jurisdiction
       to grant the relief requested. Therefore, it is hereby ORDERED that the
       Plaintiff’s motion is denied.


       1
       A description of the procedural history of this case can be found at Harris v. Hall, 2001 WL
1504893 (Tenn. Ct. App. Nov. 28, 2001).

                                                -2-
       Ms. Harris appealed the trial court’s denial of her motion to this court.

                                         II. A NALYSIS

        The trial court’s judgment denying Ms. Harris’s motion was based on an issue of law
rather than fact. Therefore, we will review the trial court’s judgment de novo, affording the
trial court’s conclusion no presumption of correctness. See Whaley v. Perkins, 197 S.W.3d
665, 670 (Tenn. 2006) (party appealing trial court’s conclusion of law is entitled to de novo
review, with no presumption of correctness); Union Carbide Corp. v. Huddleston, 854 S.W.2d
87, 91 (Tenn. 1993) (same).

       A. Tennessee Rule of Civil Procedure 69

      Ms. Harris filed her motion within ten years of the Agreed Order’s date of entry in the
hopes of extending the agreement she and Mr. Hall apparently reached, as referenced in the
Agreed Order, for another ten years. Ms. Harris claims she is entitled to relief pursuant to
Rule 69.04 of the Tennessee Rules of Civil Procedure, which provides:

       Within ten years from entry of a judgment, the judgment creditor whose
       judgment remains unsatisfied may move the court for an order requiring the
       judgment debtor to show cause why the judgment should not be extended for
       an additional ten years. A copy of the order shall be mailed by the judgment
       creditor to the last known address of the judgment debtor. If sufficient cause is
       not shown within thirty days of mailing, another order shall be entered
       extending the judgment for an additional ten years. The same procedure can be
       repeated within any additional ten-year period until the judgment is satisfied.

        Rule 69.04 expressly applies to judgment creditors and judgment debtors. The trial
court did not award Ms. Harris money damages in her action against Mr. Hall, so she is not
a judgment creditor, Mr. Hall is not a judgment debtor, and Ms. Harris has no right to an
execution or garnishment. Rule 69.04 is designed to allow a judgment creditor to keep alive
its right to collect from a judgment debtor. Rule 69.01 makes it clear that Rule 69 applies
only to “executions and garnishments on legal and equitable interests in personalty, including
intangibles, and realty to satisfy judgments in all courts in Tennessee.” Again, there was no
monetary judgment awarded in 2002 against which Ms. Harris could execute.

        Accordingly, Rule 69 is inapplicable to this case and cannot provide Ms. Harris with
the relief she seeks. As a practical matter, the 2002 order dismissed the prior case, so the only
judgment is one of dismissal, an order that, by its nature, is self-executing and not capable of
extension. Once a case is dismissed, it stays dismissed unless and until the dismissal

                                               -3-
judgment is set aside.
      B. Jurisdiction Over Dismissed Action

        Ms. Harris argues the trial court erred in holding it was without jurisdiction to grant
her the relief she sought. She relies on the fact that Mr. Hall did not contest any of the facts
she set forth in her affidavit that was submitted in support of her motion. Without jurisdiction
to hear her motion, however, the trial court had no authority to consider the merits of her
position. Further, a party is not required to answer an invalid complaint.

        A trial court retains jurisdiction over all matters in a case and over its orders until the
judgment becomes final and is no longer able to be appealed. Moon v. Keisling, 2008 WL
4367557, at *2 (Tenn. Ct. App. Sept. 24, 2008) (citing Hodge v. Hodge, 2007 WL 3202769,
at *4 (Tenn. Ct. App. Oct. 31, 2007)). “A judgment is final in Tennessee ‘when it decides and
disposes of the whole merits of the case leaving nothing for the further judgment of the
court.’” Creech v. Addington, 281 S.W.3d 363, 377 (Tenn. 2009) (quoting Richardson v.
Tenn. Bd. of Dentistry, 913 S.W.2d 446, 460 (Tenn. 1995) (further citation omitted)); see
Moon, 2008 WL 4367557, at *2 (final judgment resolves all claims between all parties,
leaving trial court with nothing more to do). A judgment becomes final in the trial court thirty
days after it is entered if no post-trial motion or notice of appeal is filed. Tenn. R. Civ. P. 59;
Tenn. R. App. P. 4; Binkley v. Medling, 117 S.W.3d 252, 254-55 (Tenn. 2003); Born Again
Church & Christian Outreach Ministries, Inc. v. Myler Church Bldg. Systems of the Midsouth,
Inc., 266 S.W.3d 421, 424 (Tenn. Ct. App. 2007).

       The effect of a final judgment is that “the trial court loses the right to exercise control
over [the case] due to the fact that the judgment is final for the purposes of appeal and final
as res judicata upon the facts then existing.” Moon, 2008 WL 4367557, at *2 (quoting
Hodge, 2007 WL 3202769, at *4). As we explained in Hodge v. Hodge:

       Once the judgment [becomes] final, the trial court no longer [has] the right to
       exercise jurisdiction over the matters formerly in dispute or parties thereto.
       Orders issued by a court without jurisdiction are void, and we are under an
       affirmative duty to vacate void orders without reaching the merits of the issues
       on appeal.

2007 WL 3202769 at *2 (citing First American Trust Co. v. Franklin-Murray Dev. Co., L.P.,
59 S.W.3d 135, 141 (Tenn. Ct. App. 2001)).

       Ms. Harris filed neither a post-trial motion nor a notice of appeal within thirty days of




                                                -4-
the Agreed Order’s entry.2 The Agreed Order therefore became a final judgment as of January
25, 2003.3 After this date, the trial court no longer had jurisdiction to grant either of the
parties any relief.

       Lastly, Ms. Harris seeks an injunction pursuant to Rule 65 of the Tennessee Rules of
Civil Procedure. Rule 65, however, pertains to injunctive relief available to parties in an
action pending before a trial court. See Tenn. R. Civ. P. 65.04(2) (temporary injunction may
be available during the pendency of an action if certain conditions are met); Tenn. R. Civ. P.
65.06 (restraining orders and injunctions are enforceable by a judge of the court where the
action is pending). Once the Agreed Order in this case became final, there was no longer a
pending action and the trial court no longer had jurisdiction to provide Ms. Harris with any
injunctive relief.

                                            III. C ONCLUSION

       For the reasons set forth above, we affirm the trial court’s judgment denying Ms.
Harris’s motion to extend the Agreed Order for an additional ten years. Costs of this appeal
shall be assessed against the appellant, Stacy Harris, for which execution shall issue, if
necessary.




                                                                    ____________________________
                                                                    PATRICIA J. COTTRELL, JUDGE




        2
        Since the dismissal was entered by agreement, it is doubtful that a direct appeal would have been
appropriate.
        3
         Once a judgment becomes final, the only relief available to a party is a motion filed pursuant to Rule
60 of the Tennessee Rules of Civil Procedure. Ms. Harris states in her brief that she does not seek relief
pursuant to Rule 60.

                                                      -5-